Citation Nr: 1410573	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to April 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim.

In November 2012, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has PTSD, major depressive disorder (MDD), and anxiety disorder that are causally or etiologically related to his in-service military stressors.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where (1) the stressor is related to a veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and (4) there is no clear and convincing evidence to the contrary.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets the elements for an award of service connection for a psychiatric disorder to include PTSD.  In an April 2009 stressor statement, the Veteran detailed in-service stressors including at incident in the early 1980s when a soldier died of heat stroke in his arms.  He additionally endorsed fear of hostile military activity during his deployment in Iraq, as well as, regular involvement with the evacuation of dead and injured soldiers from Southwest Asia during the Persian Gulf War.  See the stressor statement dated April 2009, the VA psychological assessment dated October 2008, and the Board hearing transcript dated November 2012.

It is undisputed that the Veteran served in Southwest Asia during the Persian Gulf War.  He has contended, and his service personnel records show, that he was assigned to a combat support unit.  His primary responsibilities with this unit involved medical evacuations.  Accordingly, the Board has no reason to disbelieve the Veteran's competent and credible assertions concerning his in-service stressors.  Moreover, the Board finds that the circumstances of the Veteran's military service as consistent with his claimed stressors.

With respect to current diagnosis, there is conflicting medical evidence of record concerning whether the Veteran's psychological symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  See the VA psychological assessment dated October 2008; the Vet Center letter dated June 2009, and the VA examination report dated December 2011.  Importantly, the Court has also held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Such is the case here.

Crucially, resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to be at least in equipoise that he has a current diagnosis of PTSD related to his combat/medic experiences during his military service.  Moreover, the evidence of record also demonstrates that the Veteran has been diagnosed as having MDD and anxiety disorder, which have been causally linked to his claimed stressors.  See the VA examination report dated December 2011.

In light of the fact that the Veteran was diagnosed as having PTSD, MDD, and anxiety disorder during the pendency of his claim, the Board finds that service connection for a psychiatric disorder to include PTSD is warranted.  Accordingly, the Board finds that the Veteran does suffer from PTSD, MDD, and anxiety disorder, which have been sufficiently related to his military service.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for a psychiatric disorder to include PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, service connection for a psychiatric disorder to include PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


